Citation Nr: 1216474	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder prior to September 25, 2009.

2.  Entitlement to a rating in excess of 30 percent for circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder since September 25, 2009.

3.  Entitlement to a rating in excess of 10 percent for left acromioclavicular joint degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for right shoulder chronic impingement syndrome.

5.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right hand.

6.  Entitlement to service connection for a skin disorder of the chest and belly.

7.  Entitlement to service connection for left hand pain and numbness.

8.  Entitlement to service connection for chest pain. 


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1982, and from July 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The July 2008 rating decision also denied a service connection claim for a cervical spine disorder, which was perfected for appeal by the Veteran.  However, by a March 2011 rating decision, service connection for small central disc herniation C4-C5 and cervical strain was granted, which represents as full grant of the benefit sought.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The issue is no longer in appellate status.  The Veteran did not appeal the rating or effective date assigned.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable. It is true that he is presently unemployed.  However, rather than attributing his unemployment to disability, he reports that he is unemployed as a result of his factory closing down.  See Report of VA examination dated February 2011.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.
 
Outstanding VA Treatment Records- The Veteran indicated in his July 2009 notice of disagreement and his April 2010 substantive appeal that he continued to receive treatment at the San Juan VAMC and the Mayaguez Outpatient Clinic.  A review of the claims file reflects that VA records in the claims file are only current through December 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC/RO should obtain and associate with the claims file these records.

VA Examinations- With respect to the Veteran's claim for service connection for a skin rash disorder, service treatment records reflect complaints of a rash on his October 2007 separation examination.  The examiner noted the location as "axillary and chest."  The Veteran indicated that he used hydrocortisone on his rash.  The Veteran reported at a January 2008 VA examination that he started to notice an erythematous plaque rash while stationed in Iraq on his chest and axillary areas.  He noted at that time that the lesions had healed.  The examination was essentially negative.  However, shortly thereafter, an April 2008 VA treatment record notes reports by the Veteran of a persistent papular or nodular rash. 

Based on documentation of a rash in service, and post-service complaints of issues related to a skin disorder, the Board finds that a remand for a VA examination and opinion on this issue is necessary.   38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

With respect to his increased rating claims, the Board notes that the Veteran was last afforded a VA examination for his service-connected circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder in September 2009, and his service-connected shoulders and hands in May 2010.  The Board is not required to obtain a new examination simply due to the passage of time.  However, because the claims must be remanded to obtain outstanding VA treatment records, the Board finds that a new examination should be undertaken to evaluate the Veteran's service-connected circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder and his service-connected shoulders and hands.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95 (April 7, 1995).

Additionally, while the claims file is being reviewed, it is requested that an effort be made to translate a medical statement dated August 22, 2005 from Spanish to English. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his above claimed disabilities.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the San Juan VAMC and the Mayaguez Outpatient Clinic for the time period dated from December 2008 to the present.  All attempts to procure records should be documented in the file.  

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for an examination to determine the nature and etiology of his skin rash disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current skin rash disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the various service treatment records documenting reports of a skin rash. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  The Veteran should be scheduled for a VA examination to assess the current level of severity of his service-connected circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies, to include a detailed mental status examination.  The rationale for all opinions should be provided.

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected circadian rhythm sleep disorder. The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to the circadian rhythm sleep disorder.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's sleep disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. The rationale for all opinions expressed should be provided in a legible report. 

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

4.  The Veteran should undergo a VA orthopedic examination of his left acromioclavicular joint degenerative joint disease and right shoulder chronic impingement syndrome to determine the level of severity of his service-connected bilateral shoulder disabilities.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the shoulder disabilities.  The examiner should also comment as to the presence or absence of dislocation of the shoulder, ankylosis, or impairment of the humerus, clavicle or scapula.

The examiner should also evaluate the effects of the Veteran's service-connected shoulder disabilities on his ability to obtain substantially gainful employment. The examiner should be provided with the claims file for review in conjunction with the examination.  Rationale for all opinions should be provided.

5.  The Veteran should also be scheduled for a VA examination to assess the current level of severity of his carpal tunnel syndrome of the right hand.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed.  Following the examination, interview of the Veteran, and review of the claims file, the examiner should state whether the Veteran's carpal tunnel syndrome results in mild, moderate, severe incomplete paralysis or complete paralysis of the effected nerve group.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Additionally, prior to the return of the claims file to the Board, it is requested that an effort be made to translate an August 2005 medical statement from Spanish to English. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


